Case: 09-60646     Document: 00511057755          Page: 1    Date Filed: 03/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 22, 2010

                                     No. 09-60646                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



HUEY GRANGER,

                                                   Plaintiff–Appellant
v.


WILLIAM BILL SLADE, Individually and In His Official Capacity as
Chief of Police for the City of Pearl, MS; KEITH PETERSON,
Individually and In His Official Capacity as Police Officer for
the City of Pearl, MS; JEFF THAMES, Individually and in his
official capacity as a police officer for the City of Pearl, MS;
JACK B. BRENEMEN; THE CITY OF PEARL,

                                                   Defendants–Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:02-CV-1309


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60646    Document: 00511057755       Page: 2   Date Filed: 03/22/2010

                                  No. 09-60646

      Huey Granger appeals the jury verdict returned against him on August 27,
2009, in which the jury found that the settlement agreement he entered into
with the City of Pearl and various police officers was enforceable against him.
Granger’s brief consists of one paragraph, without citation to the evidence
presented at trial or to relevant authorities.
      Granger is proceeding pro se, and his pleadings are accordingly construed
liberally. See United States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994). Under the
Federal Rules of Appellate Procedure, an appellant’s brief must contain
“appellant’s contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant relies.” See F ED. R.
A PP. P. 28(a)(9)(A). Such contentions and citations are required so that the court
can determine if there is “sufficient evidentiary foundation” to hold that the
district court committed error. United States v. Delgado-Martinez, 564 F.3d 750,
752 (5th Cir. 2009) Even pro se appellants must reasonably comply with this
requirement. See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Because
Granger fails to properly argue or present issues in his appellate brief, we
consider those issues to be abandoned. United States v. Beaumont, 972 F.2d 553,
563 (5th Cir. 1992); Price v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th Cir.
1988) (“[A]rguments must be briefed to be preserved.”). Because Granger has
abandoned all issues on appeal, his appeal is without arguable merit. See
Newsome v. EEOC, 301 F.3d 227, 233 (5th Cir. 2002).
      AFFIRMED.




                                        2